Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on February 24, 2020. Claims 1-12 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (Pub. No. : US 9652113 B1) in the view of Qadir et al. (Pub. No. : US 20190347571 A1) and Hernandez (Patent No. : US 10275522 B1)

As to claim 1 Colson teaches a system for enhancing customer relations through automated analysis of the sentiment and emotion contained in direct and indirect customer communications, comprising: 
column 6 lines 36-38: Transcript generating component 222 may utilize, for example, speech recognition software to generate the speech-to-text transcription) for: 
receiving audio data from direct and indirect customer audio or video communications (Column 6 lines 26-28, column 12 lines 43-54: receives conference streaming speech data 220 from one or more electronic conferencing servers);
automatically recognizing the speech contained in the audio data (Column 6 lines 34-38: Transcript generating component 222 may utilize, for example, speech recognition software to generate the speech-to-text transcription); and 
generating a transcription of the recognized speech (Column 6 lines 34-38: transcript generating component 222 to generate a speech-to-text transcription of each stream of speech data within conference streaming speech data 220. Transcript generating component 222 may utilize, for example, speech recognition software to generate the speech-to-text transcription); 
a sentiment and emotion analyzer (Column 6 line 56-59, column 7 lines 2-5: transcript analyzing component 226 may utilize trigger identifier 228 to determine whether one or more triggers are present within a transcript, wherein an emotion-based trigger may be, for example, a specified electronic conference speaker sentiment, such as anger or irritation, which may be identified in the speaker's tone of speech) for: 
receiving the transcription of the recognized speech from the customer communications (Column 6 lines 36-38, 54-56: speech recognition software to generate the speech-to-text transcription and transcript analyzing component 226 may utilize, for example, text parsing and/or natural language processing to analyze the transcripts);
creating a corpus of words and phrases from current and prior received transcriptions by parsing and organizing natural language words and phrases (Column 6 lines 54-56, column 11 lines 45-47: transcript analyzing component 226 may utilize, for example, text parsing and/or 
Colson does not explicitly disclose but Qadir teaches creating a lexicon by assigning domain-specific vector dimensions to the words and phrases contained in the corpus, wherein the emotional or sentimental content of words and phrases are represented by the vector (paragraphs [0055]-[0062]: a set of two word -emotion lexicons may be used that considers lexicons created using crowdsourcing and one created using automatic methods. The lexicons may contain word associations with respect to a variety of emotions (e.g., anger, fear, anticipation, trust, surprise, sadness, joy, and disgust) and two sentiments (either negative or positive), wherein classifier 168 may create a vector as the distributional representation); and 
analyzing the received transcription for sentiment and emotions being expressed by the customer using the corpus and lexicon by assigning probability distributions to the potential sentiments and emotional content of the transcription using a dilated convolutional artificial neural network (paragraphs [0055]-[0062], [0067], [0069]: The lexicons may contain word associations with respect to a variety of emotions (e.g., anger, fear, anticipation, trust, surprise, sadness, joy, and disgust) and two sentiments (either negative or positive), wherein classifier 168 may create a vector as the distributional representation, wherein the classification procedures may neural network classification models such as Convolutional Neural Networks (CNN)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Colson by adding above limitation as taught by Qadir to understand how newsworthy events affect peoples' emotional state and overall well-being (Qadir, paragraph [0004]).
Colson and Qadir do not explicitly disclose but Hernandez teaches a web search engine for gathering indirect customer communications about products and services from online sources (Column 9 lines 28-33, column 11 lines 1-3: stream of data corresponding to a spoken conversation between a representative and a customer is received. The stream of data may be received from a communication network 12 or a telecom device 14, 16 and may be digitized and filtered wherein the computing device 10 and may broadly comprise a speech recognition component 28, a keyword generator 30, and/or a search engine 32). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Colson and Qadir by adding above limitation as taught by Hernandez to improve customer experience (see Hernandez, column 1 lines 43-45).

As to claim 2 Colson together with Qadir and Hernandez teaches a system according to claim 1. Qadir teaches wherein vector clustering is used to segment similar content (paragraphs [0054], [0060]-[0061]). 

As to claim 3 Colson together with Qadir and Hernandez teaches a system according to claim 1. Qadir teaches wherein linear transformation is used to translate between the language of business-specific domains (paragraph [0062]). 

As to claim 4 Colson together with Qadir and Hernandez teaches a system according to claim 1. Qadir teaches wherein vector algebra is used to find content needed to achieve target emotional-semantic content (paragraphs [0054], [0060]-[0061]). 

As to claim 5 Colson together with Qadir and Hernandez teaches a system according to claim 1. Qadir teaches wherein vector calculus is used to understand and predict time evolution in emotion and meaning by calculating rates of change of vectors and time dynamics (paragraph [0104]-[0106]).

	As to claims 6-10, they have similar limitations as of claims 1-5 above. Hence, they are rejected under the same rational as of claims 1-5 above.

As to claim 11 Colson together with Qadir and Hernandez teaches a system according to claim 1. Qadir teaches a scoring and display engine for: receiving analyses of sentiment and emotion in direct and indirect customer communications from the sentiment and emotion analyzer and cumulatively assigning similarity scores to products or services of interest based on the incoming analyses that includes relative distances of the vectors (paragraphs [0054], [0060]-[0062]). 

As to claim 12 Colson together with Qadir and Hernandez teaches a system according to claim 6. Qadir teaches analyzing incoming text for sentiment and emotions being expressed by the customer using the corpus and lexicon by assigning probability distributions to the potential sentiments and emotional content of the text using dilated convolutional artificial neural network; and cumulatively assigning similarity scores to products or services of interest based on the analyses that includes relative distances of the vectors (paragraphs [0055]-[0062], [0067], [0069]).

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169